


Exhibit 10.63


AMENDMENT
TO THE IDAHO POWER COMPANY
SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES II




The Idaho Power Company Security Plan for Senior Management Employees II, as
amended and restated effective November 30, 2011 (the “Plan”) is further amended
as set forth below. These amendments shall be effective May 1, 2012.


1.    The definition of “Final Average Monthly Compensation,” Section 2.15, is
amended to read as follows:


“'Final Average Monthly Compensation' shall mean the Compensation received by
the Participant during any sixty (60) consecutive months (during the last ten
(10) years of employment) for which the Participant's Compensation was the
highest, divided by sixty (60). For purposes of determining Final Average
Monthly Compensation, annual bonuses shall be included as Compensation in the
month in which paid. Final Average Monthly Compensation shall not include any
Compensation payable to a Participant pursuant to a written severance agreement
with the Employer.”


2.    Section 2.26 is amended to read as follows:


“'Years of Participation' shall be twelve (12) month periods, and portions
thereof, which shall begin on the earlier of the date an individual, who has
been designated by the Employer, is approved by the Administrative Committee
pursuant to Section 3.1, or the date designated by the Administrative Committee,
and shall end on the earliest of (i) the Participant's death, (ii) the
Participant's Termination Date, (iii) the date the Participant experiences a
change in status, as provided in Sections 3.3 and 3.4, or (iv) if available and
elected, the effective date of an accelerated distribution under the Security
Plan for Senior Management Employees I. Partial Years of Participation, if any,
shall be rounded up to the next full month and shall be used in determining
benefits under this Plan. Years of Participation under the Security Plan for
Senior Management Employees I, if any, shall be included in determining the
total Years of Participation.”






--------------------------------------------------------------------------------




3.    Section 5.6.1(a) is amended to read as follows:


“A joint and survivor annuity with payments continued to the surviving spouse at
an amount equal to 75% of the Participant's benefit.”




APPROVED BY THE COMPENSATION COMMITTEE ON SEPT. 19, 2012


IDAHO POWER COMPANY




By: /s/ J. LaMont Keen______            
Chief Executive Officer




By: /s/ Patrick A. Harrington_____            
Corporate Secretary






